Citation Nr: 1105358	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-36 793	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for impaired glucose 
tolerance, claimed as diabetes mellitus, to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity.

7.  Entitlement to service connection for tinea versicolor.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for impaired 
glucose tolerance, claimed as diabetes mellitus, to include as 
due to exposure to herbicides; entitlement to service connection 
for hypertension; entitlement to service connection for 
peripheral neuropathy of the right lower extremity; entitlement 
to service connection for peripheral neuropathy of the left lower 
extremity; entitlement to service connection for peripheral 
neuropathy of the right upper extremity; entitlement to service 
connection for peripheral neuropathy of the left upper extremity; 
and entitlement to service connection for tinea versicolor.

The Veteran has reported that he has received care at the VA 
Medical Center in Puerto Rico and at the VA Outpatient Clinic in 
Ponce, Puerto Rico, since 2006.  Review of the claims file does 
not reveal that any VA treatment records have been associated 
with the claims file other than those dated February 2001 to 
April 2002 and March 2007 to March 2008. 

The Board notes that VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  In light of the incomplete VA treatment 
records associated with the claims folder, the RO should attempt 
to obtain complete copies of the Veteran's VA clinical records, 
including the records of the Veteran's treatment at the VA 
Medical Center in Puerto Rico and the VA Outpatient Clinic in 
Ponce, Puerto Rico.

In February 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) peripheral nerves examination.  After examination, 
the Veteran was diagnosed with peripheral neuropathy in the upper 
and lower extremities.  However, the examiner did not render an 
opinion regarding the etiology of the Veteran's peripheral 
neuropathy.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claims seeking service connection for peripheral neuropathy of 
the upper and lower extremities for the Veteran to be afforded 
another VA medical examination.

In October 2002, in conjunction with an unrelated claim, the 
Veteran as afforded a VA C&P hypertension examination.  After 
examination, the Veteran was diagnosed with arterial 
hypertension.  However, the examiner did not render an opinion 
regarding the etiology of the Veteran's hypertension.

The Board notes that in March 2010 ischemic heart disease was 
added to the list of disorders for which presumptive service 
connection is warranted based upon exposure to herbicides.  See 
Diseases Associated With Exposure to Certain Herbicide Agents 
(Hairy Cell Leukemia and Other Chronic B Cell Leukemias, 
Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 
14,391 (Mar. 25, 2010) (to be codified at 38 C.F.R. pt. 3).  As 
the Veteran served in the Republic of Vietnam, the Veteran is 
presumed to have been exposed to herbicides.  As such, the Board 
finds it necessary to remand the claim of entitlement to service 
connection for hypertension for an opinion to be obtained 
regarding whether the Veteran's arterial hypertension represents 
ischemic heart disease.  

The Veteran's VA treatment records reveal that the Veteran has 
been diagnosed with diabetes mellitus, type II, and has been 
prescribed Metformin.  In March 2008 the Veteran was afforded a 
VA C&P diagnosed mellitus examination.  After examination, the 
examiner diagnosed the Veteran with impaired glucose tolerance; 
however, the examiner did not diagnose the Veteran with diabetes 
mellitus based upon the results of a glucose tolerance test.  The 
examiner did not comment upon the Veteran's prior diagnoses of 
diabetes mellitus.  A medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In addition, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
examination is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 
73 (1996).  As the March 2008 examination is inconsistent with 
the Veteran's treatment records and there is no comment upon the 
Veteran's treatment records by the examiner, the Board finds it 
necessary to afford the Veteran another VA medical examination.

In the Veteran's Notice of Disagreement (NOD) dated April 2008 
the Veteran disagreed with the rating decision dated in April 
2008.  This rating decision denied entitlement to service 
connection for impaired glucose tolerance, claimed as diabetes 
mellitus, to include as due to exposure to herbicides; 
entitlement to service connection for hypertension; entitlement 
to service connection for peripheral neuropathy of the right 
lower extremity; entitlement to service connection for peripheral 
neuropathy of the left lower extremity; entitlement to service 
connection for peripheral neuropathy of the right upper 
extremity; entitlement to service connection for peripheral 
neuropathy of the left upper extremity; and entitlement to 
service connection for tinea versicolor.  To date, the Veteran 
has not been issued a Statement of the Case (SOC) with respect to 
the claim for entitlement to service connection for tinea 
versicolor.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the Veteran, including 
records from the VA Medical Center in 
Puerto Rico and the VA Outpatient Clinic in 
Ponce, Puerto Rico.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
diabetes mellitus, type II, found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on the 
Veteran's treatment records and upon the 
report of examination dated in March 2008 
and opine as to whether it is at least as 
likely as not that any diabetes mellitus, 
type II, found to be present is related to 
or had its onset during service.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
upper and/or lower extremity peripheral 
neuropathy found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not that any upper 
and/or lower extremity peripheral 
neuropathy found to be present is related 
to or had its onset during service.  If 
not, the examiner should opine as to 
whether it is at least as likely as not 
that any upper and/or lower extremity 
peripheral neuropathy found to be present 
is secondary to or aggravated by the 
Veteran's reported diabetes mellitus, type 
II.  The rationale for all opinions 
expressed should be provided in a legible 
report.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
hypertension found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not that any 
hypertension found to be present is related 
to or had its onset during service.  The 
examiner must also opine as to whether it 
is at least as likely as not that the 
Veteran's hypertension developed within one 
year of his separation from service.  If 
not, the examiner should opine as to 
whether it is at least as likely as not 
that any hypertension found to be present 
is secondary to or aggravated by the 
Veteran's reported diabetes mellitus, type 
II.  In addition, the examiner must render 
an opinion regarding whether any 
hypertension found to be present represents 
ischemic heart disease.  The rationale for 
all opinions expressed should be provided 
in a legible report.

5.  Thereafter, readjudicate the Veteran's 
claims of entitlement to service connection 
for impaired glucose tolerance, claimed as 
diabetes mellitus, to include as due to 
exposure to herbicides; entitlement to 
service connection for hypertension; 
entitlement to service connection for 
peripheral neuropathy of the right lower 
extremity; entitlement to service 
connection for peripheral neuropathy of the 
left lower extremity; entitlement to 
service connection for peripheral 
neuropathy of the right upper extremity; 
and entitlement to service connection for 
peripheral neuropathy of the left upper 
extremity.  If the benefits sought on 
appeal are not granted, issue the Veteran a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

6.  With respect to his claim of 
entitlement to service connection for tinea 
versicolor, issue the Veteran an SOC to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.  Thereafter, allow 
the appellant the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

